Citation Nr: 0103193	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for skin disability.


REPRESENTATION

Appellant represented by:	Phillip Lewis, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
April 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Board initially notes that additional medical evidence 
was received following the last Supplemental Statement of the 
Case issued in May 2000, but that the veteran's 
representative, in a September 2000 statement, waived initial 
RO consideration of the newly submitted evidence.  See 
38 C.F.R. § 20.1304(c) (2000).  In addition, the veteran's 
representative, in an October 2000 statement, informed the 
Board that the veteran had decided to withdraw his request 
for a hearing before a member of the Board.

The Board also notes that, in an October 1992 statement, the 
veteran raised the issues of entitlement to service 
connection on a secondary basis for tachycardia, gastritis, 
headaches, vertigo, coronary artery disease and 
hyperlipidemia.  In addition, the veteran has raised the 
issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities.  These 
matters are therefore referred to the RO for appropriate 
action.

The Board additionally notes that the veteran's 
representative, in a September 2000 statement, discussed a 
March 2000 rating decision denying the veteran's claims for 
service connection for hearing loss, tinnitus, peptic ulcer 
disease and gastrointestinal disability, and denying 
entitlement to an increased rating for cardiovascular 
disability.  With the statement, the representative submitted 
additional evidence in support of the veteran's claims.  The 
RO has not had an opportunity to readjudicate the veteran's 
claims based on the newly submitted evidence.  In addition, 
it is not clear to the Board whether the representative 
intended his September 2000 statement to constitute a notice 
of disagreement.  The RO should readjudicate the veteran's 
claims in light of the newly submitted evidence.  In 
addition, the RO should request the representative to clarify 
whether he intended his September 2000 statement to 
constitute a notice of disagreement and should respond 
appropriately to any such clarification provided by the 
representative.  

The Board further notes that the RO, in March 1999, granted 
service connection for "skin rash; herpes simplex," but 
that the May 1999 Statement of the Case and subsequent 
supplemental statements of the case included consideration of 
several skin disorders.  The Board has accordingly 
characterized the issue on appeal as entitlement to a 
compensable rating for skin disability.

The Board lastly notes that while the veteran was issued a 
Statement of the Case in May 1999 in response to his notice 
of disagreement with a March 1999 rating decision granting 
service connection for post-traumatic stress disorder (PTSD) 
and assigning a 50 percent evaluation therefor, the record 
reflects that the veteran, in a VA Form 9 received in July 
1999, indicated that he was satisfied with the rating 
assigned his PTSD; no communication from either the veteran 
or his representative expressing further disagreement with 
the evaluation assigned the veteran's PTSD was thereafter 
received.  Accordingly, the Board will limit its review to 
the issue listed on the title page of this action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's skin disability involves an extensive area 
and is productive of intermittent exfoliation and itching; 
any scars associated with the disability are not tender, 
painful, poorly nourished, ulcerated or productive of 
functional impairment.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for skin disability 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.14, 4.118, Diagnostic Codes 7803, 7804, 7805, 7806 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the RO has found the veteran's claim to 
be well grounded and has informed the veteran of the 
requirements for a higher evaluation.  All records pertinent 
to the veteran's appeal have been obtained, and the veteran 
has been provided current VA examinations of his skin 
disability.  

The Board notes that the veteran's representative has alleged 
that recent VA examinations failed to comply with the Board's 
August 1997 remand, and that the examinations failed to 
effectively diagnose the veteran's skin condition.  The Board 
points out, however, that the August 1997 remand was 
concerned with obtaining a medical opinion with respect to 
the etiology of the veteran's skin disability.  Since service 
connection for skin disability was thereafter granted, any 
instructions pertaining to skin disability contained in the 
August 1997 remand are not applicable to the instant claim.  
See also Grantham v. Brown, 114 F.3d 1156 (1997).  In 
addition, while VA examination reports on file, along with 
private medical records on file, are inconclusive with 
respect to the precise diagnosis of the veteran's skin 
disorders, the Board points out that the VA examinations of 
record provide adequate information with respect to the 
manifestations of the referenced skin disorders, and neither 
the veteran nor his representative has alleged or shown that 
the veteran's skin disorders include tuberculosis luposa.  
Moreover, neither the veteran nor his representative has 
otherwise explained how further diagnostic testing of the 
veteran's service-connected skin disorder would aid in the 
assessment of the current level of impairment from skin 
disability.

Therefore, the Board has concluded that there is no 
additional evidence which should be obtained.  Consequently, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA, and the veteran will not be 
prejudiced as a result of the Board deciding this appeal 
without first affording the RO an opportunity to consider his 
claim in light of the VCAA.  

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected skin disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as discussed below.  

As noted in the Introduction, the veteran's service ended in 
April 1968.  In August 1997, the Board reopened the veteran's 
claim for service connection for skin disability and remanded 
the issue for further development.  Service connection for 
skin disability was thereafter granted in a March 1999 rating 
decision, which evaluated the disability as noncompensably 
disabling.  This evaluation has remained in effect since that 
time.

Service medical records show that the veteran was treated for 
small watery blisters affecting his penis; his diagnoses 
included herpes progenitalis.

On file are private medical records for February 1967 to 
August 2000 which disclose occasional treatment for skin 
problems including penile lesions, skin rashes and lesions 
affecting the lower back.  Diagnoses included dermatitis and 
drug hypersensitivity.  In May and June 2000, the veteran 
demonstrated a rash on his left foot as well as a rash on his 
back with crops of vesicles with an erythematous base.  The 
veteran was diagnosed with eczema and herpes zoster.  In July 
2000, the veteran reported that his herpes zoster had cleared 
up and indicated that his lesions tended to resolve quickly 
with medication.

On file is a statement, dated in March 1981, by T.E. 
Remotigue, M.D.  Dr. Remotigue indicated that he had seen the 
veteran for a rash of unknown cause.

In a June 1984 statement, Cal Streeter, D.O., indicated that 
the veteran recently developed a generalized intermittent 
rash.

Of record is the report of a September 1992 VA Agent Orange 
examination, which records that the veteran, following 
evaluation, was diagnosed with dermatomycosis of the feet and 
with folliculitis of the back.

On file are records from the Social Security Administration 
(SSA) which show that the veteran was considered disabled by 
that agency because of psychiatric problems.

On file are several statements by the veteran in which he 
essentially reported that he experienced recurrent lesions on 
his back, foot and groin.  He indicated that his lesions 
tended to resolve without medical treatment.

Of record is a November 1992 private examination report by 
Jean Sullivan, M.D., which discloses that the veteran 
complained on evaluation of a recurrent rash affecting his 
left foot.  On physical examination, however, no rash was 
found.

Of record is the report of a November 1992 VA examination, at 
which time the veteran was noted to have manifested herpes 
zoster rash in service, which extended from his lumbar 
region, bilaterally, to his groin.  The veteran reported that 
he continued to have folliculitis and furunculosis of the 
lumbar area, as well as dermatitis.  Physical examination 
disclosed that the veteran's skin over the belt line and in 
the lumbar area had white punctate scars suggestive of 
folliculitis or furunculosis.  He also exhibited 
dermatomycosis of the left lateral foot.  The examiner noted 
that a diagnosis of herpes genitalia was no longer valid with 
respect to the area affected by the veteran's skin symptoms.  
The veteran was neurologically intact and was diagnosed with 
folliculitis of the lumbar area and with dermatomycosis of 
the left lateral foot.

On file is a November 1992 examination report by Dr. W.F. 
Clarke.  Dr. Clarke noted, historically, that the veteran had 
developed herpes zoster on the left trunk of his body down 
his left pelvic area and into his groin.  On physical 
evaluation the examiner noted the presence of multiple scars 
over the left trunk, and down into the left gluteal and 
pelvic area; the examiner attributed the scarring to 
folliculitis, and possibly also to repeated episodes of 
herpes zoster.

On file is the report of a January 1993 psychiatric 
examination of the veteran by John H. Wolaver, M.D.  Dr. 
Wolaver noted that the veteran constantly scratched his legs 
in an anxious fashion during the interview.  Dr. Wolaver 
recorded the veteran's assertions that he developed jungle 
rot on his back and foot which had resulted in the presence 
of purple scars.  The veteran also reported experiencing 
shingles and herpes zoster.

On VA examination in February 1993, physical examination 
disclosed the presence of scattered follicles of the lumbar 
area with scaly fissuring, as well as patchy areas of the 
left lateral foot.  The veteran was diagnosed with 
dermatomycosis of the left foot, and with folliculitis of the 
lumbar area.

Of record is a December 1993 statement by a service comrade 
of the veteran, which essentially indicates that the author 
had witnessed the veteran's skin disease, and that the 
veteran took medication for his skin problem.

In a January 1994 statement, the veteran's wife essentially 
indicated that the veteran manifested a rash after service.

On file is a July 1996 statement by Kenneth R. Wier, M.D.  
Dr. Wier stated that he first treated the veteran in 1967 for 
an ulcerative lesion on his penis.  Dr. Wier treated the 
veteran's lesion successfully with medication, and next 
treated the veteran in 1992, although he indicated that he 
had not seen the veteran since 1967 for any skin disorder.

Of record is an August 1997 statement by R.S., a friend of 
the veteran, which essentially indicates that the veteran 
developed a skin disorder in service and continued to 
experience skin problems after service.

The veteran was afforded a VA examination in January 1998, at 
which time he reported experiencing recurrent painful lesions 
on his buttocks, waist and trunk.  He indicated that the 
lesions healed slowly, becoming scaly and itchy, and that 
they would resolve with scarring.  He reported that the 
lesions varied in duration and he indicated that he was not 
using any prescription medication.  Physical examination 
disclosed the absence of any active lesions, but the veteran 
exhibited purple, slightly atrophic scars bilaterally on his 
buttocks and lumbar area.  No ulceration, exfoliation or 
crusting was present, and no associated systemic or nervous 
manifestations were identified.  The veteran was diagnosed 
with post inflammatory erythema and pigmentation with some 
scarring.  The examiner indicated that he was unable to 
render a definitive diagnosis in the absence of active 
lesions, but he concluded that the veteran's scarring was 
consistent with folliculitis or furunculosis.  The examiner 
noted that the examination findings were not consistent with 
lumbar or genital zoster.

The veteran was afforded a VA examination in October 1998, at 
which time he reported having active lesions on his penis.  
He indicated that his outbreaks of skin lesions had not 
interfered with gainful employment or his quality of life, 
but were a nuisance, and he indicated that his lesions tended 
to resolve spontaneously.  Physical examination showed the 
presence of a cluster of pustules and an area of edema and 
erythema on the dorsal shaft of the penis.  There were a 
number of slightly erythematous scars in the upper buttocks 
area.  No eruptions on the feet were noted, and there were no 
significant lesions in the truncal area.  The examiner 
concluded that the veteran had herpes progenitalis as well as 
several other unspecified disease processes.

On file is the report of a February 1999 VA examination, at 
which time the veteran reported experiencing recurrent 
lesions affecting his penis, left foot, buttocks and truncal 
area.  He reported that the eruptions were nontender, but 
itchy.  However, he indicated that his eruptions did not 
materially interfere with his employability or lifestyle.  On 
physical examination, the veteran displayed multiple brownish 
splotches of hyperpigmentation on an arched area on the upper 
to mid-buttock area.  There was one red papule clustered with 
up to five small vesicles.  There were no active lesions on 
the penis.  No lesions on the chest or abdomen were present 
and the examiner noted the absence of scarring.  The examiner 
concluded that the veteran's symptoms were compatible with 
herpes simplex.  However, he indicated that he could offer no 
firm diagnosis as to the reported chest and left foot 
eruptions, although he indicated that the chest eruptions 
could represent a folliculitis and the left foot eruptions 
herpes simplex.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

The RO evaluated the veteran's skin disability as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  That code provides that eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, warrants a noncompensable evaluation.  
A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

A 10 percent rating is warranted for superficial scars which 
are either poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  Other scars may be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.71a, Diagnostic Code 7805.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

The evidence on file shows that the veteran's skin problems 
affect, at various times, his back, trunk, buttocks, groin 
and left foot, and that his symptoms include itchiness during 
eruptions as well as lesions and occasional scaling.  In the 
Board's opinion, the above findings support the assignment of 
a 10 percent evaluation for skin disability.  The Board 
concludes, however, that an evaluation in excess of 10 
percent is not warranted.

In this regard the Board points out that while the veteran's 
skin condition affects a large area, his skin eruptions are 
admittedly intermittent in nature, as are the associated 
nontender lesions and symptoms of itchiness and scaling.  
Moreover, the veteran's skin disability affects only 
nonexposed areas, involves no systemic or nervous 
manifestations, and typically resolves without the need for 
medical treatment.  While the veteran's representative has 
recently suggested that the veteran's skin disability also 
involves his face, the representative's contention is 
unsupported by the veteran's own accounts of his skin 
disability, as well as by numerous VA and private examination 
reports which are negative for any suggestion that the skin 
disability involves the veteran's face.  In addition, while 
the most recent VA examination on file noted the absence of 
any scarring associated with the veteran's skin disability, 
in contrast to earlier examinations suggesting that the 
veteran's service-connected skin condition might be 
responsible for some scarring, the Board notes that the 
veteran has not alleged nor has any examination shown that 
any scars present are tender, painful, poorly nourished, 
ulcerated or productive of functional limitation.  In sum, 
therefore, the evidence does not support an evaluation in 
excess of 10 percent for skin disability.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board notes that there is no 
evidence that veteran's skin disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Indeed, the veteran has indicated that his skin disability 
does not interfere with his employment or lifestyle.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of 10 percent.  Accordingly, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 10 percent evaluation for skin disability is 
granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

